      Case 2:19-cv-01967-KJM-AC Document 25 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONELL THOMAS HAYNIE,                             No. 2:19-cv-01967 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    M. SPEARMAN,
15                       Respondent.
16

17          Respondent requests withdrawal of his motion to dismiss petitioner’s application for a

18   writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and asks this court to set a deadline for

19   filing a response to petitioner’s motion. Accordingly, for good cause shown, IT IS HEREBY

20   ORDERED that:

21          1. Respondent’s request to withdraw his motion to dismiss, ECF No. 24, is GRANTED.

22          2. The Clerk of Court is directed to VACATE respondent’s motion to dismiss filed

23   October 6, 2020 (ECF No. 22).

24          3. Respondent is directed to file a response to petitioner’s habeas petition within thirty

25   (30) days after the filing date of this order. See Rule 4, 28 U.S.C. foll. § 2254. An answer shall

26   be accompanied by all transcripts and other documents relevant to the issues presented in the

27   petition. See Rule 5, 28 U.S.C. foll. § 2254.

28   ////
                                                       1
     Case 2:19-cv-01967-KJM-AC Document 25 Filed 10/21/20 Page 2 of 2


 1           4. If the response to the habeas petition is an answer, petitioner’s reply, if any, shall be
 2   filed and served within thirty (30) days after service of the answer.
 3           5. If the response to the habeas petition is a motion, petitioner’s opposition or statement
 4   of non-opposition to the motion shall be filed and served within thirty (30) days after service of
 5   the motion, and respondent’s reply, if any, shall be filed and served within fourteen (14) days
 6   thereafter.
 7           IT IS SO ORDERED.
 8   DATED: October 20, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
